
	
		II
		109th CONGRESS
		2d Session
		S. 3362
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2006
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exempt woven fiberglass mesh fabric from certain
		  quotas.
	
	
		1.Woven fiberglass mesh
			 fabric
			(a)In
			 generalNotwithstanding any other provision of law, the quota
			 imposed under category 622 established pursuant to the Committee for the
			 Implementation of Textile Agreements (CITA) with respect to certain textile and
			 apparel articles shall not apply to woven fiberglass mesh fabric provided for
			 in subheading 7019.40.40 of the Harmonized Tariff Schedule of the United
			 States.
			(b)Effective
			 DateThe provision in subsection (a) applies to goods entered, or
			 withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
